Citation Nr: 0307935	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-13 542	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The appellant claims that her deceased husband had service in 
the Philippine Commonwealth Army in the service of the United 
States during World War II.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's claim of 
entitlement to VA benefits on the basis that her deceased 
husband did not have qualifying service as a veteran and 
therefore appellant was not eligible for VA benefits.


FINDING OF FACT

The Department of the Army certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to notify and assist

There has been a significant change in the law since the 
appellant filed her claim for VA benefits in this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 38 U.S.C. 
§ 5107, was intended to have retroactive effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
appellant was notified by means of numerous letters from the 
RO, including those dated in May and July 2000, February, 
June, July, and September 2001, and April 2002, as well as by 
means of the July 2002 statement of the case that the records 
did not show that her late husband had the required military 
service for her to be eligible for VA benefits and of what 
evidence was required to establish eligibility.  

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  In this case, 
there is no possibility that any evidence could be obtained 
that would be relevant to the legal question involved.  In 
other words, there is no evidence that could be obtained that 
would have any effect on the outcome of this claim.  
Therefore, in the circumstances of this case, a remand or 
attempt at other development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  

B.  Basic eligibility requirements for VA benefits

In order to establish eligibility for VA benefits, evidence 
must show that the appellant's deceased husband was a 
"veteran" as defined in law and regulation.  The term 
"veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, may constitute 
recognized service in the armed forces of the United States 
for the purpose of receiving various VA benefits, including 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. §§ 3.40, 3.41 (2002).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2002). 

Here, the appellant provided several documents from the 
Philippine Army in an effort to establish entitlement to VA 
benefits.  However, the Philippine government has its own 
laws and regulations which permit recognition of military 
service that is not recognized by the U.S. Army.  The 
documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted as verification of the 
appellant's deceased husband's service for the purpose of 
receiving VA benefits.

The appellant also provided an affidavit from two individuals 
indicating that they served with her husband in the 
Philippine Army during World War II.  Similarly, this 
document may not be accepted as verification of service for 
the purpose of the appellant receiving VA benefits because 
only official documents of the appropriate U.S. service 
department can serve that purpose.

More importantly, in July 1975, the Department of the Army 
reported that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  The appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Memorandum for File, dated September 14, 
2002.

In short, because the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces, he is not considered a "veteran" for 
purposes of establishing eligibility to VA benefits.  
Therefore, the appellant's claim for VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

